Citation Nr: 0019647	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from 
September 1950 to September 1952.


FINDINGS OF FACT

1.  An unappealed December 1953 rating decision continued the 
denial of entitlement to service connection for a bilateral 
knee condition.

2.  Additional evidence submitted since December 1953 
concerning the veteran's bilateral knee condition is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no medical evidence which relates a current 
bilateral knee condition to service or to any incident of 
service.


CONCLUSIONS OF LAW

1.  A rating decision in December 1953 which denied 
entitlement to service connection for a bilateral knee 
condition is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  The evidence received since the December 1953 rating 
decision is new and material; thus, the claim for service 
connection for a bilateral knee condition is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156 
(a) (1999).

3.  The claim of entitlement to service connection for a 
bilateral knee condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that he suffers from a bilateral knee 
condition as a result of an automobile accident during 
service.  He theorizes, in essence, that his condition has 
been present since service, and that his observations with 
regard to continuity of symptoms since service provide the 
evidentiary basis to find the condition service-connected.  
Although the Board does not question the veracity of the 
veteran's statements, a review of the record shows that he 
has not presented competent evidence of a relationship 
between any current knee condition and service.  In the 
absence of this, he has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection is well grounded.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  

A December 1952 rating decision denied service connection for 
residuals of abrasions of the knees.  The veteran had 
contended that he injured his knees in an automobile accident 
while on active duty.  That decision and a December 1953 
confirmed rating decision were based on a finding that a knee 
condition was found on last examination.  The veteran was 
notified of both decisions and of his appellate rights but 
failed to seek appellate review within one year of 
notification.  Therefore, the last of those two decisions, 
that dated in December 1953, is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A.   § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material.  If "the Board finds that no such evidence 
has been offered, that is where the analysis must end."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence has been presented, the claim is 
reopened and all the evidence of record must be considered to 
determine whether it is well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Finally, if the claim 
is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim.  See Winters v. West, 12 
Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

Initially, the Board notes that the evidence added since the 
December 1953 final decision includes lay statements which 
attest to VA treatment the veteran received following service 
in connection with a knee disability.  This evidence was not 
previously of record and is considered new.  The evidence is 
also significant in that it would tend to prove or disprove 
the veteran's claim.  While the Board does not conclude that 
this evidence warrants a revision of the prior determination, 
the evidence is found to be potentially relevant.  Thus, the 
Board finds that the evidence added is new and material, and 
the claim is reopened.  The Board notes, parenthetically, 
that it appears that the RO reopened the veteran's claim, and 
proceeded to determine whether the veteran had presented a 
well-grounded claim for service connection.  Nevertheless, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that, in a matter such as this, the Board 
has a duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claim, regardless 
of the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  Further, in view of the Board's disposition on this 
matter, the Board finds that such consideration will not 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having found the evidence new and material, the Board will 
now determine whether the veteran's claim for service 
connection is well grounded.  The veteran must satisfy three 
elements for his claim for service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumption period.  Id. at 496-97.  However, medical 
evidence is required to demonstrate a relationship between 
the present disability and the demonstrated continuity of 
symptomatology unless such a relationship is one as to which 
a lay person's observation is competent.  Id. at 497.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he suffers from a bilateral knee 
condition which he believes is related to service or, more 
specifically, to a motor vehicle accident in service.  That 
May 1951 accident is documented in a private medical record.  
The veteran received multiple musculoskeletal injuries.  X-
rays of the knees revealed no fractures.  The findings 
included superficial abrasions of the knees.  Service medical 
records show that the veteran complained his knees were 
painful following the accident.  Findings of bruising and 
swelling of the left knee were noted in May 1951.  However, 
X-rays of the knees dated in February 1952 were negative.  
Service medical records dated between the date of the 
accident and the date he separated from service show no 
significant objective findings of knee abnormality.  In sum, 
no chronic disease of the knees was noted.  

In December 1952, service connection was denied for abrasions 
of the knees as being not found on last examination at the 
time of discharge.  

Post-service medical evidence includes a note dated in 
September 1953 from a private physician written on a 
prescription pad indicating that the veteran was examined and 
found to be ailing with peri-articular pains in the knees and 
low back.  The examiner noted that the pains were probably 
rheumatoid or post traumatic in nature.  The recommended 
treatment was whirlpool baths.  A VA examination two months 
later showed no evidence of pathology of the knees either on 
clinical or X-ray examination. 

In connection with his recent claim, the veteran was afforded 
a VA orthopedic examination in September 1995.  The veteran 
reported that he suffered from stiffness in the knees at 
night.  Relevant clinical findings and X-rays showed no 
abnormality of the knees.  The diagnosis was history of knee 
injury with contusion and internal derangement with 
subjective symptoms of weight bearing.  

An additional VA examination was conducted in August 1996.  
The knees showed some swelling along with some limitation in 
flexion, crepitation and pain.  The diagnosis was 
osteoarthritic changes of the knee joints, bilateral, with 
pain on weight bearing and weather changes.  Also noted was 
the past history of bilateral knee injury.  X-rays showed no 
obvious lesions. 

The veteran has recently submitted a copy of a VA appointment 
card reportedly dated sometime in the 1950s showing that he 
was scheduled for daily physical therapy.  An affidavit dated 
in February 1997 from a family member indicates that the 
veteran went to the VA for five weeks to receive oil back 
rubs for a back injury as well as whirlpool baths for his 
knees in 1952 and 1953.  He has also submitted a copy of a 
note from an army hospital to his commander dated in July 
1951 showing that he was unfit for duty due to a bad back.  
Also submitted was a February 1952 document in which a 
permanent profile was recommended due to a bad back.  

The veteran has steadfastly maintained that he was 
experiencing ongoing problems with his knees in service 
following the accident.  He has submitted statements to the 
effect that he has had recurrent knee problems such as pain, 
swelling, and instability since the injury in service and 
that, regardless of the theory of recovery, he believes that 
the knee condition is service-related.  

The Board finds that the evidence of record does not show 
that the veteran currently suffers from a bilateral knee 
condition which is related to service or to any incident of 
service.  There is an absence of competent evidence of a 
nexus or a causal relationship between any current symptoms 
and either the in-service motor vehicle accident or any other 
event or treatment in service.  It is significant that no 
medical report has been identified which includes a medical 
opinion relating the veteran's current complaints and 
findings to service or to an in-service event.  Indeed, the 
Board observes that the medical evidence of record contains 
no opinions as to a relationship between any current knee 
condition and service.  No service-related etiology has been 
suggested by any health care provide for any current 
bilateral knee complaint.  Based on the veteran's failure to 
meet this element alone, the Board can only conclude that his 
claim for service connection for a bilateral knee condition 
is not well grounded. 

Indeed, the only evidence that the veteran suffers from a 
current bilateral knee condition that is related to service 
is the veteran's own lay statements.  However, the Court has 
clearly stated that where, as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  The record does not indicate 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of any current condition.  Therefore, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board has considered the veteran's assertions that the 
claim is well grounded because a chronic condition was shown 
in service and alternatively because continuity of symptoms 
has been shown since service.  See 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  However, 
there is an absence of the requisite medical evidence showing 
that he had a chronic condition in service.  Id.  Notations 
of knee swelling and bruising in records dated in May 1951 
immediately after the motor vehicle accident do not show a 
chronic condition in service.  In fact, most records 
associated with the in service complaints show complaints 
that were generally considered to be in excess of the 
objective findings.  Moreover, no abnormality was noted on 
in-service knee X-rays several months after the accident.  
Although the veteran's history of knee pain is relevant, the 
Board also notes that the record shows that his profile was 
for a bad back and not for knee problems.  This evidence 
simply does not suggest a chronic knee condition in service.  

The Board observes that the post-service treatment and 
examination records fail to document ongoing complaints and 
treatment since service.  The single post-service notation of 
knee pain in September 1953 and the purported five weeks of 
back rubs and whirlpool baths do not show continuity of 
symptomatology, particularly when considered with the 
November 1953 examination which contained no clinical or X-
ray evidence of abnormality of the knees followed by the lack 
of treatment records for many years.  Nonetheless, the 
veteran, as a lay person, is competent to provide evidence of 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 489, 497 (1997).  
However, the Savage Court held that unless the relationship 
between any present disability and the continuity of 
symptomatology demonstrated is one as to which a lay person's 
observation is competent, medical evidence demonstrating the 
relationship is still required to well ground the claim.  Id. 
at 497-98.  It must be considered that there are many and 
diverse reasons that could explain the symptoms the veteran 
states that he continuously experienced.  Expert medical 
opinion, which is lacking in the record, is required to 
establish such a nexus.  While his statements are presumed to 
be credible, the veteran, as a lay person, is not competent 
to relate the symptoms which he has stated he has experienced 
during and since service to his current disability diagnosed 
by one examiner as osteoarthritic changes of the knees.  As 
the record is devoid of any such competent medical evidence, 
the case is not well grounded. 

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Essentially, the veteran needs medical 
evidence which relates his current bilateral knee condition 
to service.  In the absence of the requisite competent 
evidence to support the claim for service connection for a 
bilateral knee condition, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Service connection for a bilateral knee condition is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

